Citation Nr: 0313345	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  00-04 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.  J. Vecchiollo




INTRODUCTION

The veteran served on active duty from March 1962 to March 
1965.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  In that decision, the RO denied the veteran's 
petition to reopen his claim for service connection for a 
back disorder.  The claim earlier had been denied in 1988, 
and not timely appealed.

In his March 2000 substantive appeal, on VA Form 9, the 
veteran requested a hearing at the RO before a Member of the 
Board (who are now called Veterans Law Judges (VLJs)).  But 
the veteran subsequently indicated in June 2000 that he no 
longer wanted a hearing-requesting, instead, that his case 
be forwarded to the Board for consideration.  38 C.F.R. 
§ 20.704(e) (2002).

After preliminarily reviewing the record, the Board remanded 
the case to the RO in March 2001 for further development.  
The RO since has returned the case to the Board for a 
decision.


FINDINGS OF FACT

1.  In August 1988 and December 1988, the RO denied the 
veteran's claim for service connection for a back condition; 
in September 1988 and January 1989, the RO sent him letters 
notifying him of those decisions and apprising him of his 
procedural and appellate rights.  He did not file a timely 
appeal regarding this issue.  

2.  The additional medical and other evidence that has been 
submitted or otherwise obtained since the RO's January 1989 
decision is either duplicative of the evidence that was on 
file when that decision was issued, or does not indicate the 
veteran has a back disability as a result of his service in 
the military.


CONCLUSIONS OF LAW

1.  The August 1988 and December 1988 decisions denying the 
claim for service connection for a back condition are final.  
38 U.S.C.A. § 7104 (West 2002);  38 C.F.R. §§ 3.104, 20.1103 
(2002).

2.  New and material evidence has not been submitted since 
the December 1988 decision to reopen this claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, during the pendency of this appeal, the 
VCAA was enacted.  This new law has been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002), and 
the implementing regulations are found at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  Since this Act and 
implementing regulations are liberalizing, they are 
applicable to this appeal, unless expressly indicated 
otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); Dudnick v. Brown, 10 Vet. App. 79, 80 (1997).

The VCAA and implementing regulations eliminated the 
requirement of submitting a well-grounded claim.  The VCAA 
also redefined VA's obligations insofar as notifying the 
veteran of the type of evidence needed to support his claim, 
and thereby complete his application for benefits, and 
assisting him in obtaining evidence if it is potentially 
relevant to his claim.  The includes, when necessary, having 
him examined to obtain a medical opinion.  38 U.S.C.A. 
§ 5103A(d).

Note also, however, that nothing in the Act and implementing 
regulations "shall be construed to require [VA] to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in section 
5108 of this title."  Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096 (codified at 38 U.S.C. § 5103A(f) (West 2002)).  

Because, for the reasons discussed below, the veteran has not 
submitted new and material evidence to reopen his claim, the 
duty to assist provisions of the Act are inapplicable.  
Moreover, since he filed his petition to reopen his claim 
prior to August 29, 2001 (he filed his petition in January 
1999), the amended version of 38 C.F.R. § 3.156(a), 
concerning the definition of what constitutes new and 
material evidence, is inapplicable as well.  

As to the provisions of the VCAA that do apply, the RO sent 
the veteran a letter in April 2001 reiterating the legal 
requirements for reopening his claim and establishing his 
entitlement to service connection for the back condition at 
issue.  The RO also gave assurances that VA would assist him 
in obtaining supporting evidence if he provided sufficient 
information to do this by completing and returning the 
enclosed authorization (VA Form 21-4142) to permit the 
release of his confidential medical records once identified.  
In addition, the RO requested that he submit "buddy" 
statements pertaining to his injury in service.  The RO also 
notified him of the current legal requirements for reopening 
previously denied claims.  And the Statement of the Case 
(SOC) and, in particular, the February 2003 Supplemental 
Statement of the Case (SSOC) further apprised him of the 
applicable laws and regulations.  Clearly then, he has been 
given sufficient notice of the information and evidence 
needed to reopen his claim, and provided an opportunity to 
identify and/or submit such information and evidence.  He 
also has been duly apprised of what evidence he is personally 
responsible for submitting and what evidence VA will obtain 
for him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159 (2002)). 

The veteran has not indicated, or otherwise suggested, that 
any additional evidence exist that needs to be obtained to 
support his claim.  Obviously then, since none exists, none 
can be obtained and the Board may proceed to decide his 
appeal.  See McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  


II.  Whether New and Material Evidence has been Submitted to 
Reopen the Claim

The RO initially denied the veteran's claim for service 
connection for a back condition in August 1988.  The RO sent 
him a letter in September 1988 notifying him of that decision 
and apprising him of his procedural and appellate rights in 
the event that he elected to appeal to the Board.

A few months later, in December 1988, the RO considered 
additional evidence and issued another decision continuing to 
deny the claim.  And the RO followed that up by sending the 
veteran another letter in January 1989 notifying him of the 
most recent decision and again apprising him of his 
procedural and appellate rights in the event that he elected 
to appeal.

The veteran did not timely appeal either of those RO 
decisions.  Consequently, they became final and binding on 
him based on the evidence then of record.  See 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.1103.  Furthermore, 
because he did not appeal those decisions, this, in turn, 
means there must be new and material evidence during the 
years since to reopen his claim and warrant further 
consideration of it on a de novo basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been submitted since the RO's December 1988 decision, 
before proceeding further, because this preliminary 
determination affects the Board's legal jurisdiction to reach 
the underlying claim to adjudicate it de novo.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  And if the 
Board finds that no such evidence has been submitted, the 
analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id., at 1384.  
See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
However, when determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and material evidence means evidence not previously 
submitted that bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  first, VA must determine whether new 
and material evidence has been submitted according to the 
requirements of 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is 
well grounded pursuant to 38 U.S.C.A. § 5107(a); and third, 
if the claim is well grounded, VA may proceed to evaluate the 
merits of the claim after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  See Elkins v. 
West, 12 Vet. App. 209 (1999) (en banc) and Winters v. West, 
12 Vet. App. 203 (1999) (en banc).  Since, however, the well-
grounded requirement has been totally eliminated by the VCAA, 
the Board need only consider whether new and material 
evidence has been submitted to reopen the claim and, if so, 
may proceed directly to adjudicate the claim on the full 
merits since the VCAA requirements have been satisfied.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Fossie v. 
West, 12 Vet. App. 1 (1998).

The additional evidence submitted or otherwise obtained since 
the RO's December 1988 decision consists of:  a) statements 
from the veteran, his brother, and representative, b) 
additional service medical records, c) a Social Security 
Administration (SSA) notice of disability with medical 
records, and d) medical records from 1988 to the present.

The various statements from the veteran and his 
representative are not new because they merely reiterate 
allegations previously made-that the veteran has a back 
disability attributable to an injury in service.  But the RO 
already considered this very same allegation prior to denying 
the claim in August and December 1988.  And even if, per 
chance, there allegation was new (which, again, it is not), 
it still would not be material because, as laypersons, they 
do not have the necessary medical training or expertise to 
give a competent opinion on medical causation.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The same is true of the June 2001 statement from the 
veteran's brother because he, too, merely reiterates 
allegations previously made.  That being, that the veteran 
has continuously had a back condition since injuring it in 
service.  And while the brother is qualified to comment on 
visible symptoms (pain, discomfort, etc.) that he has 
personally observed the veteran experiencing, this is not 
tantamount to concluding that the symptoms are attributable 
to an injury in service.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).  Again, where, 
as here, resolution of the claim turns on a medical issue 
such as causation, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993); 
Pollard v. Brown, 6 Vet. App. 11 (1993).



The additional service medical records are new because they 
were not available when the claim previously was considered 
in 1988.  But they still are not material.  They indicate the 
veteran was physically qualified for separation from service 
in March 1965, with no objective clinical indications of any 
sort of chronic back symptoms or disability as a residual of 
an injury while on active duty, including as a result of an 
accident in October 1962 as a truck driver.  
See Reid v. Derwinski, 2 Vet. App. 312 (1992).  And this is 
the critical issue.  While there is indeed a reference in the 
veteran's service medical records to the incident, and even 
an entry dated October 15, 1962, referring to complaints of 
pain in his back and left leg (although he did not have these 
complaints when initially treated a few days earlier, on 
October 11, immediately after the incident), the fact remains 
that the additional service medical records submitted show 
that his symptoms were acute and transitory and completely 
resolved by the time of his discharge.  In fact, the records 
from service only mention a possible sacro-iliac sprain, and 
most of the relevant diagnoses referred to multiple 
contusions elsewhere on his body, with no major injury.  
Aside from that, the service medical records show that X-rays 
of his lumbosacral spine were negative.  The additional 
records from service submitted since December 1988 do not 
suggest otherwise, so they are insufficient to reopen the 
claim.

The records from the Social Security Administration (SSA) 
indicate the veteran was determined by that agency to be 
totally disabled and unemployable as of July 1991.  That 
determination was based on a finding that he had lumbosacral 
radiculopathy; he also had a total left hip replacement in 
1992.  The SSA records contain medical files noting a back 
condition in the 1990's.  These records are obviously new but 
they are not material, inasmuch as they do not contain any 
medical opinion indicating the veteran had a chronic back 
condition in service.  They also do not otherwise establish a 
medical relationship between his currently diagnosed back 
condition and service.  So they, too, are insufficient to 
reopen his claim because this is the determinative issue.



The remaining evidence to be considered in this appeal is the 
summaries of the medical treatment the veteran has received 
since 1988.  Since this evidence was not previously of 
record, when the RO denied the claim in 1988, it is new.  But 
it still is not material because, just like the other medical 
records mentioned, it does not contain an objective medical 
opinion etiologically linking the veteran's current 
back condition to his military service-including to any 
injury he may have sustained in the accident in October 1962.  
The treatment records dated since 1988 merely reiterate the 
findings of the hospital records considered by the RO when 
denying the claim in 1988.  And it is not enough simply to 
show ongoing treatment for an already acknowledged disability 
when the dispositive issue is the cause of it.

Also of record is a VA joints examination dated in October 
1995, during which time the veteran related a history of a 
left hip injury in service (in the accident alleged).  The 
diagnoses were status post left total hip replacement, 
degenerative joint disease of the right hip, status post a 
lumbar diskectomy with spinal fusion and, at the present, low 
back pain with radiculopathy.  But this evidence, just as the 
other medical evidence mentioned, does not causally link the 
current back problems to service, including any injury in 
service.  See Reid, supra.  

Since none of the medical and other evidence submitted since 
the RO's December 1988 decision competently demonstrates a 
nexus between a current back condition and service, none of 
the evidence is both new and material.  That being the case, 
the claim cannot be reopened.  See Hickson v. West, 11 Vet. 
App. 374, 378 (1998); Spalding v. Brown, 10 Vet. App. 6, 11 
(1996).

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).




ORDER

The petition to reopen the claim for service connection for a 
back condition is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

